Mr. Justice Van Orsdel
delivered the opinion of the Court:
Counsel for the District urged that the commissioners are still invested with the authority of the old police board to discontinue an “allowance for any satisfactory reason.” It is only necessary to glance at the scope of the acts to demonstrate the fallacy of this contention. The act of 1861 created a relief benefit fund for policemen temporarily disabled. Under such an act, the police board was, of necessity, vested with broad powers to determine, not only when the benefits should be bestowed, but when the bounty should terminate. It was not until the act of 1885 that provision was made for pensioning policemen for total disability. The act prescribed the power *33of the commissioners in this class of cases. The power was delegated to them to determine the question of disability and fix the amount of the pension. Once fixed, the power vested in them by Congress was exhausted. A right had been granted the pensioner which Congress alone could take away. Macfarland v. Bieber, 32 App. D. C. 522. Congress, apparently appreciating thát eases might arise whore the disability of a pensioner would no longer exist, and that the commissioners in this class of cases had not succeeded to the powers of the old police board with respect to benefits for temporary disability, passed the act of 1908, requiring pensioners to appear at stated periods for medical examination, and empowering the commissioners, as a result of this piedical examination, to “determine whether the pension being paid in each case shall continue, in whole or in part.” This determination, however, must be based upon the result of the medical examination, as shown by the report of the hoard of examiners. It logically follows, we think, that Congress only intended to vest the commissioners with authority to interfere with a pensioner’s right to his pension when it appears that the disability for which the pension was originally granted had been partly or wholly removed. The powers of the commissioners in the premises must be found clearly expressed in the statute.
It is not a condition precedent to the granting of a pension under the act of 1885 that the applicant shall be indigent. It applies to “any policeman who, by injury received or disease contracted in line of duty, or having served not less than fifteen years, shall become so permanently disabled as to be discharged from service therefor.” Neither is the examination authorized by the act of 1908 a financial examination. It is a medical examination, and the power of the commissioners to reduce a pension is limited to the report, of the examining hoard. ' It follows, therefore, that the commissioners cannot predicate their action upon matters not a proper subject of inquiry by the board.
The judgment is affirmed with costs, , Affirmed*